Connor, J.
A careful study of the provisions of the North Carolina Workmen’s Compensation Act (chapter 120, Public Laws of North Carolina, 1929, as amended, chapter 133-A, N. 0. Code of 1935), shows that it was the purpose of the General Assembly of this State, in providing for compensation for an employee who has suffered an injury, or for the dependents of an employee who has suffered death, by accident arising out of and in the course of his employment, without fault on the part of the employer, where both the employee and the employer have *579accepted the provisions of the act, and are therefore hound by said provisions, that the RTorth Carolina Industrial Commission, created by the act for that purpose, shall administer its provisions to the end that both employee and employer shall receive the benefits and enjoy the protection of the act. The act contemplates mutual concessions by employee and employer; for that reason, its validity has been upheld, and its policy approved. See Conrad v. Cook-Lewis Foundry Co., 198 N. C., 723, 153 S. E., 266. In the opinion in that case, Adams, J., says:
“In construing the word ‘accident’ as used in the Compensation Act, we must remember that we are not administering the law of negligence. Under that law an employee can recover damages only when the injury is attributable to the employer’s want of due care; but the act under consideration contains elements of mutual concession between the employer and the employee by which the question of negligence is eliminated. Both had suffered under the old system, the employer by heavy judgments, the employee through old defenses or exhaustion in wasteful litigation. Both wanted peace. The master in exchange for limited liability was willing to pay on some claims in the future where in the past there had been no liability at all. The servant was willing not only to give up trial by. jury, but to accept far less than he had often won in court, provided he was sure to get the small sum without having to fight for it. Stertz v. Industrial Ins. Commission, 91 Wash., 588, 158 Pac., 256.”
It is provided in the act that “the rights and remedies herein granted to an employee when he and his employer have accepted the provisions of this act, respectively, to pay and accept compensation on account of personal injury or death by accident, shall exclude all other rights and remedies of such employee, his personal representatives, parents, dependents, or next of kin, as against his employer at common law, or otherwise, on account of such injury, loss of service, or death.” Chapter 120, Public Laws of N. C., 1929; section 11, N. C. Code of 1935, section 8081 (r).
To make its purpose that the RTorth Carolina Workmen’s Compensation Act shall be administered exclusively by the RTorth Carolina Industrial Commission effective, the General Assembly has empowered the said Industrial Commission “to make rules, not inconsistent with this act, for carrying out the provisions of the act,” and has provided that “processes and procedure under this act shall be as summary and simple as reasonably may be.” Section 54. The RTorth Carolina Industrial Commission has the power not only to make rules governing its administration of the act, but also to construe and apply such rules. Its construction and application of its rules, duly made and promulgated, in proceedings pending before the said Commission, ordinarily are final and *580conclusive and not subject to review by the courts of this State, on an appeal from an award made by said Industrial Commission.
Where a proceeding for compensation under the provisions of the North Carolina Workmen’s Compensation Act has been duly instituted before the North Carolina Industrial Commission, and an award has been finally made in the proceeding by the said Industrial Commission, the findings of fact made by the said Commission in support of its award are final and conclusive, where there was evidence sufficient to support the findings. Either party to the proceeding, within thirty days from the date of the award, or within thirty, days after receipt of notice of the award, which may be given by registered mail, may appeal from the award to the Superior Court of the county in which the accident occurred. On such appeal, the Superior Court has no power to review the findings of fact by the Industrial Commission. It can consider only errors of law appearing in the record, as certified by the Industrial Commission. Section 60. The statutory provisions to this effect have been consistently and uniformly recognized by this Court. See Mayze v. Forest City, 207 N. C., 168, 176 S. E., 270; Bryson v. Lumber Co., 204 N. C., 665, 169 S. E., 276; Moore v. Drug Co., 206 N. C., 711, 175 S. E., 96; Kenan v. Motor Co., 203 N. C., 108, 164 S. E., 729; Wimbish v. Detective Co., 202 N. C., 800, 164 S. E., 344; Williams v. Thompson, 200 N. C., 463, 157 S. E., 430. N. C. Code of 1935, section 8081 (ppp).
These statutory provisions are obviously not applicable to a motion by an appellee in the Superior Court, that the appeal be dismissed. In the instant case, however, on the facts found by the judge, there was no error in his refusal to allow the motion.
The award was made on 16 October, 1936. Notice of the award was duly served on attorneys for the plaintiff on 17 October, 1936. Within thirty days thereafter, the plaintiff caused notice of his appeal to be served on each of the defendants. Such notice was in compliance with the provisions of the statute. The contention of the defendant Lumbermen’s Mutual Casualty Company, on this appeal, to the contrary is not supported by the decision of this Court in Higdon v. Light Co., 207 N. C., 39, 175 S. E., 710. In that case it was held that “the carbon copy of a letter from the secretary of the Industrial Commission to the attorney for the defendant cannot be construed as a compliance with the applicable statutes.” In the instant case, it was found by the judge that notice of plaintiff’s appeal was served on the defendant Lumbermen’s Mutual Casualty Company on 31 October, 1936. Both the notice and the service were sufficient.
Pursuant to his notice of appeal, and at the request of the plaintiff, the Industrial Commission caused a transcript of the record in this proceeding to be made, and thereafter transmitted the said transcript, duly certified by its secretary, to the Superior Court of Wayne County, where *581it was docketed on 12 December, 1936, before the expiration of the next ensuing term of said court. In tke absence of any requirement of tke statute as to tke time witkin wkick a transcript of tke record in a proceeding before tke Industrial Commission must be docketed in tke Superior Court, wken tkere kas been an appeal from tke- award of tke Commission in suck proceeding, as autkorized by tke statute, suck docketing at any time before tke convening of tke next ensuing regular term of tke Superior Court, or before said time kas expired, is sufficient to perfect tke appeal. Wketker in a proper case tke Industrial Commission may by an order in tke proceeding extend tke time for tke transmission of tke transcript and tke docketing of tke appeal in tke Superior Court, need not be considered on tkis appeal. Statutory provisions with respect to appeals from judgments of justices of tke peace to tke Superior Court, wkere tke trial must be de novo, are not controlling witk respect to appeals from awards of tke Industrial Commission to tke Superior Court, wkere only errors of law appearing in tke record may be considered.
Tkere is no error in tke order of tke judge in tke instant case refusing to allow defendant’s motion tkat tke appeal of tke plaintiff from tke award of tke Industrial Commission to tke Superior Court of "Wayne County be dismissed. Tke appeal was duly and properly docketed in tke Superior Court of Wayne County, on 12 December, 1936.
Tke Industrial Commission, in support of its award denying plaintiff compensation in tkis proceeding on tke facts found by tke Commission, concluded as a matter of law tkat by virtue of tke provisions of section 24, ckapter 120, Public Laws of Nortk Carolina, 1929, N. C. Code of 1935, section 8081 (ff), plaintiff’s rigkt to compensation for tke injury wkick ke suffered on 4 June, 1934, was barred for tke reason tkat liis claim for compensation was not filed witk tke Industrial Commission witkin one year after tke accident. On plaintiff’s appeal from tkis award to tke Superior Court of Wayne County, tkis conclusion of law was reversed by tke judge of said court, for tkat (1) if tke provisions of section 24 skall ke construed as annexing a condition precedent to tke rigkt of compensation, and not as a statute of limitation, on tke facts found by kim, tke claim of tke plaintiff for compensation was filed witk tke Industrial Commission witkin one year after tke accident, and was tkerefore not barred; or (2) if tke said provision skall be construed as constituting a statute of limitation, on tke facts found by kim, tke defendant insurance carrier, by its conduct in failing to transmit Form 19, after tke same kad been signed by tke defendant employer, and forwarded to said insurance carrier before tke expiration of one year from tke accident, to tke Industrial Commission, until after tke expiration of one year from tke accident, was estopped to plead tke statute in bar of plaintiff’s rigkt to compensation in tkis proceeding.
*582Section 24, chapter 120, Public Laws of LTorth Carolina, ÍT. C. Code of 1935, section 8081 (£f), is as follows:
“The right to compensation under this act shall be forever barred unless a claim be filed with the Industrial Commission within one year after the accident, and if death results from the accident, unless a claim be filed with the Commissioner within one year thereafter.”
After careful consideration of the question, which has not been heretofore decided by this Court, we are of the opinion and hold that the provisions of section 24 constitute a condition precedent to the right to compensation, and not a statute of limitation. Eor this reason, where a claim for compensation under the provisions of the LTorth Carolina Workmen’s Act has not been filed with the Industrial Commission within one year after the date of the accident which resulted in the injury for which compensation is claimed, or where the Industrial Commission has not acquired jurisdiction of such claim within one year after the date of such accident (see Hardison v. Hampton, 203 N. C., 187, 165 S. E., 355), the right to compensation is barred.
In the instant case, the Industrial Commission has found as facts (1) that the proceeding was not begun, and (2) that the claim of the plaintiff for compensation was not filed with the Commission until after the expiration of one year from the date of the accident. These findings of fact are final and conclusive. The judge was without power to modify, change, or strike out these findings. On these findings of fact there is error in the judgment remanding the proceeding to the Industrial Commission for an award in accord with the judgment. The award of the Industrial Commission should have been affirmed.
The judgment of the Superior Court on this proceeding is
Reversed.